   Case 1:11-cr-00073-NLH Document 30 Filed 05/18/20 Page 1 of 2 PageID: 98
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Marcus Douyon Newton                                                   Cr.: 11-00073-001
                                                                                          PACTS #: 46487

Name of Sentencing Judicial Officer:    THE HONORABLE NOEL L. HILLMAN
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/06/2012

Original Offense:   Bank Robbery By Force Or Violence

Original Sentence: 120 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing, Restitution - Money, Drug Treatment,
Financial Disclosure, Mental Health Treatment, No New Debt/Credit, Reentry Center-Full-Time, Self-
Employment/Business Disclosure, Alcohol Restrictions

Type of Supervision: Supervised Release                         Date Supervision Commenced: 03/29/2019

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    The offender has violated the special supervision condition which states 'You
                       shall refrain from the illegal possession and use of drugs, including
                       prescription medication not prescribed in your name, and/or the use of
                       alcohol, and must submit to urinalysis or other forms of testing to ensure
                       compliance. It is further ordered that you shall submit to evaluation and
                       treatment, on an outpatient or inpatient basis, as approved by the U.S.
                       Probation Office. You shall abide by the rules of any program and must
                       remain in treatment until satisfactorily discharged by the Court. You shall
                       alert all medical professionals of any prior substance abuse history,
                       including any prior history of prescription drug abuse. The U.S. Probation
                       Office shall supervise your compliance with this condition.'


                       On May 12, 2020, Mr. Newton advised the undersigned officer that he had
                       relapsed over the weekend and used crack. Not only did the offender admit to
                       using crack, he immediately asked for help and told the undersigned officer he
                       needs more random drug testing.


U.S. Probation Officer Action:

When the offender contacted the undersigned officer regarding his relapse he immediately asked for help.
Since the offender has private insurance, he was able to secure a spot with an inpatient treatment facility,
   Case 1:11-cr-00073-NLH Document 30 Filed 05/18/20 Page 2 of 2 PageID: 99
                                                                                          Prob 12A – page 2
                                                                                     Marcus Douyon Newton

Daybreak Addiction Treatment Solutions, in Levittown, Pennsylvania. Daybreak is going to provide the
offender with more individual counseling than group, which Mr. Newton told the undersigned officer when
he is in group treatment, he knows how to manipulate the situation, so he does not have to address his own
issues. He will be with Daybreak for approximately 28 days, unless they determine that he may need more
time in treatment. Before the offender leaves the facility, the undersigned officer, the offender, and his
treatment providers will work on a suitable discharge plan.

No formal Court action is recommended at this time. However, should the offender not follow the directives
of his treatment provider, the undersigned officer, and/or continue to use illegal substances we will notify
the Court accordingly.


                                                                  Respectfully submitted,

                                                                     Bethany Crede/sa
                                                                   By: Bethany Crede
                                                                        U.S. Probation Officer
                                                                   Date: 05/13/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                                  s/ Noel L. Hillman, U.S.D.J

                                                                  Signature of Judicial Officer

                                                                        5/18/2020

                                                                              Date
